Exhibit 10.1

MultiCell Technologies, Inc.

Shares of Series B Convertible Preferred Stock and Common Stock Warrants

SUBSCRIPTION AGREEMENT

July 14, 2006

Ladies and Gentlemen:

MultiCell Technologies, Inc., a Delaware corporation (the “Company”), hereby
confirms its agreement with [                    ] (the “Purchasers”), as set
forth below.

1. The Securities. Subject to the terms and conditions herein contained, the
Company agrees to issue and sell to the Purchasers (i) an aggregate of
[                    ] shares of its Series B Convertible Preferred Stock (the
“Series B Stock”), which shall be convertible into shares (the “Conversion
Shares”) of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”), in accordance with the formula set forth in the Certificate of
Designation of the Series B Convertible Preferred Stock further described below
and (ii) warrants, substantially in the form attached hereto as Exhibit A (the
“Warrants”), to acquire up to an aggregate of [                    ] shares of
Common Stock (the “Warrant Shares”), in accordance with the terms and conditions
set forth in Section 3 hereof. The rights, preferences and privileges of the
Series B Stock are as set forth in the Certificate of Designation of Series B
Convertible Preferred Stock, as filed with the Delaware Secretary of State (the
“Certificate of Designation”) in the form attached hereto as Exhibit B. The
number of Conversion Shares and Warrant Shares that the Purchasers may acquire
at any time is subject to limitation in the Certificate of Designation and in
the Warrants, respectively, so that the aggregate number of shares of Common
Stock of which such Purchaser and all persons affiliated with such Purchaser
have beneficial ownership (calculated pursuant to Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) does not at any time exceed 9.99% of the
Company’s then outstanding Common Stock.

The Series B Stock and the Warrants are sometimes herein collectively referred
to as the “Securities.” This Agreement, the Certificate of Designation, the
Warrants, and the Registration Rights Agreement by and among the Company and the
Purchasers entered into concurrently herewith and attached hereto as Exhibit C,
are sometimes herein collectively referred to as the “Transaction Documents.”

The Securities will be offered and sold to the Purchasers without such offers
and sales being registered under the Securities Act of 1933, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, the “Securities Act”), in
reliance on exemptions therefrom.

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to the Purchasers its
periodic and current reports, forms, schedules, proxy statements and other
documents (including exhibits and all other information incorporated by
reference) filed with the SEC under the Securities

 

-1-



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended (the “Exchange Act”). The Company’s Annual
Report on Form 10-KSB for the fiscal year ended November 30, 2005, its Quarterly
Report on Form 10-QSB for the quarter ended February 28, 2006, its Registration
Statement on Form SB-2 filed June 1, 2006, its Registration Statement on Form
SB-2 filed June 9, 2006, and all subsequent reports, forms, schedules,
statements, documents, filings and amendments filed by the Company with the SEC
under the Exchange Act, are collectively referred to as the “Disclosure
Documents.” All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
the Disclosure Documents (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules, documents,
exhibits and other information which is incorporated by reference in the
Disclosure Documents.

2. Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule (the “Disclosure Schedule”) delivered by the Company to
Purchasers on the Closing Date (as defined in Section 3 below), the Company
represents and warrants to and agrees with Purchasers as follows:

(a) The Disclosure Documents as of their respective dates did not, and will not
(after giving effect to any updated disclosures therein) as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Disclosure Documents and the
documents incorporated or deemed to be incorporated by reference therein, at the
time they were filed or hereafter are filed with the SEC, complied and will
comply, at the time of filing, in all material respects with the requirements of
the Securities Act and/or the Exchange Act, as the case may be, as applicable.

(b) Schedule A attached hereto sets forth a complete list of the subsidiaries of
the Company (the “Subsidiaries”). Each of the Company and its Subsidiaries has
been duly incorporated and each of the Company and the Subsidiaries is validly
existing in good standing as a corporation under the laws of its jurisdiction of
incorporation, with the requisite corporate power and authority to own its
properties and conduct its business as now conducted as described in the
Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties or results of operations of
the Company and the Subsidiaries, taken as a whole (any such event, a “Material
Adverse Effect”); as of the Closing Date, the Company will have the authorized,
issued and outstanding capitalization set forth in on Schedule B attached hereto
(the “Company Capitalization”); except as set forth on Schedule A, the Company
does not have any subsidiaries or own directly or indirectly any of the capital
stock or other equity or long-term debt securities of or have any equity
interest in any other person; all of the outstanding shares of capital stock of
the Company and the Subsidiaries have been duly authorized and validly issued,
are fully paid and nonassessable and were not issued in violation of any
preemptive or similar rights and are owned free and clear of all liens,
encumbrances, equities, and restrictions on transferability (other than those
imposed by the Securities Act and the state securities or “Blue Sky” laws) or
voting; all of the outstanding shares

 

-2-



--------------------------------------------------------------------------------

of capital stock of the Subsidiaries are owned, directly or indirectly, by the
Company; except as set forth on Schedule C, no options, warrants or other rights
to purchase from the Company or any Subsidiary, agreements or other obligations
of the Company or any Subsidiary to issue or other rights to convert any
obligation into, or exchange any securities for, shares of capital stock of or
ownership interests in the Company or any Subsidiary are outstanding; and except
as set forth in the Disclosure Documents or on Schedule C, there is no
agreement, understanding or arrangement among the Company or any Subsidiary and
each of their respective stockholders or any other person relating to the
ownership or disposition of any capital stock of the Company or any Subsidiary
or the election of directors of the Company or any Subsidiary or the governance
of the Company’s or any Subsidiary’s affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents.

(c) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents. Each of the
Transaction Documents has been duly and validly authorized by the Company and,
when executed and delivered by the Company, will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as the enforcement thereof may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (ii) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the “Enforceability Exceptions”).

(d) The Series B Stock and the Warrants have been duly authorized and, when
issued upon payment thereof in accordance with this Agreement, will have been
validly issued, fully paid and non-assessable. The Conversion Shares issuable
have been duly authorized and validly reserved for issuance, and when issued
upon conversion of the Series B Stock in accordance with the terms of the
Certificate of Designation, will have been validly issued, fully paid and
non-assessable. The Warrant Shares have been duly authorized and validly
reserved for issuance, and when issued upon exercise of the Warrants in
accordance with the terms thereof, will have been validly issued, fully paid and
non-assessable. The Common Stock of the Company conforms to the description
thereof contained in the Disclosure Documents. The stockholders of the Company
have no preemptive or similar rights with respect to the Common Stock.

(e) No consent, approval, authorization, license, qualification, exemption or
order of any court or governmental agency or body or third party is required for
the performance of the Transaction Documents by the Company or for the
consummation by the Company of any of the transactions contemplated thereby, or
the application of the proceeds of the issuance of the Securities as described
in this Agreement, except for such consents, approvals, authorizations,
licenses, qualifications, exemptions or orders (i) as have been obtained on or
prior to the Closing Date, (ii) as are not required to be obtained on or prior
to the Closing Date that will be obtained when required, or (iii) the failure to
obtain which would not, individually or in the aggregate, have a Material
Adverse Effect.

 

-3-



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule D, none of the Company or the Subsidiaries
is (i) in material violation of its certificate of incorporation or bylaws (or
similar organizational document), (ii) in breach or violation of any statute,
judgment, decree, order, rule or regulation applicable to it or any of its
properties or assets, which breach or violation would, individually or in the
aggregate, have a Material Adverse Effect, or (iii) except as described in
Schedule D, in default (nor has any event occurred which with notice or passage
of time, or both, would constitute a default) in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate or agreement or instrument to which it
is a party or to which it is subject, which default would, individually or in
the aggregate, have a Material Adverse Effect.

(g) The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (i) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (A) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which any of the
Company or the Subsidiaries is a party or to which any of their respective
properties or assets are subject, (B) the certificate of incorporation or bylaws
of any of the Company or the Subsidiaries (or similar organizational document)
or (C) any statute, judgment, decree, order, rule or regulation of any court or
governmental agency or other body applicable to the Company or the Subsidiaries
or any of their respective properties or assets or (ii) result in the imposition
of any lien upon or with respect to any of the properties or assets now owned or
hereafter acquired by the Company or any of the Subsidiaries; which violation,
conflict, breach, default or lien would, individually or in the aggregate, have
a Material Adverse Effect.

(h) The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders’ equity of the entities, at
the dates and for the periods to which they relate and have been prepared in all
material respects in accordance with generally accepted accounting principles
applied on a consistent basis; the interim un-audited consolidated financial
statements included in the Disclosure Documents present fairly the consolidated
financial position, results of operations and cash flows of the entities, at the
dates and for the periods to which they relate subject to year-end audit
adjustments and have been prepared in all material respects in accordance with
generally accepted accounting principles applied on a consistent basis with the
audited consolidated financial statements included therein; the selected
financial and statistical data included in the Disclosure Documents present
fairly the information shown therein and have been prepared and compiled in all
material respects on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities Act
for an offering registered thereunder.

 

-4-



--------------------------------------------------------------------------------

(i) Except as described in Schedule E, there is not pending or, to the knowledge
of the Company, threatened any action, suit, proceeding, inquiry or
investigation, governmental or otherwise, to which any of the Company or the
Subsidiaries is a party, or to which their respective properties or assets are
subject, before or brought by any court, arbitrator or governmental agency or
body, that, if determined adversely to the Company or any such Subsidiary,
would, individually or in the aggregate, have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Securities to be sold hereunder or the application
of the proceeds therefrom or the other transactions described in the Disclosure
Documents.

(j) The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how that are necessary to conduct their businesses as described in the
Disclosure Documents. None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, would, individually or in the
aggregate, have a Material Adverse Effect.

(k) Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect and none
of the Company or the Subsidiaries has received any notice of any proceeding
relating to revocation or modification of any such Permit, except as described
in Schedule F and except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

(l) Subsequent to February 28, 2006 and except as described on Schedule G,
(i) the Company and the Subsidiaries have not incurred any material liabilities
or obligations, direct or contingent, or entered into any material transactions
not in the ordinary course of business or (ii) the Company and the Subsidiaries
have not purchased any of their respective outstanding capital stock, or
declared, paid or otherwise made any dividend or distribution of any kind on any
of their respective capital stock or otherwise (other than, with respect to any
of such Subsidiaries, the purchase of capital stock by the Company), (iii) there
has not been any material increase in the long-term indebtedness of the Company
or any of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect, and
(v) the Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.

 

-5-



--------------------------------------------------------------------------------

(m) There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in Schedule H. Except as
described in Schedule H, none of the Company or the Subsidiaries is in default
under any of the contracts described in Schedule H, has received a notice or
claim of any such default or has knowledge of any breach of such contracts by
the other party or parties thereto, except for such defaults or breaches as
would not, individually or in the aggregate, have a Material Adverse Effect.

(n) Each of the Company and the Subsidiaries has good and marketable title to
all real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect. All material leases, contracts and agreements to
which the Company or any of the Subsidiaries is a party or by which any of them
is bound are valid and enforceable against the Company or any such Subsidiary,
are, to the knowledge of the Company, valid and enforceable against the other
party or parties thereto and are in full force and effect, in each case subject
to the Enforceability Exceptions.

(o) Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies which the Company or any Subsidiary is contesting in good
faith and for which adequate reserves have been provided in accordance with
generally accepted accounting principles, there is no tax deficiency that has
been asserted against the Company or any Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect.

(p) None of the Company or the Subsidiaries is, or immediately after the Closing
Date will be, required to register as an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

(q) None of the Company or the Subsidiaries or, to the knowledge of any of such
entities’ directors, officers, employees, agents or controlling persons, has
taken, directly or indirectly, any action for the purpose of causing the
stabilization or manipulation of the price of the Common Stock.

(r) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Securities Act) directly,
or through any agent, engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or engaged in any other
conduct that would cause such offering to be constituted a public offering
within the meaning of Section 4(2) of the Securities Act. Assuming the accuracy
of the representations and warranties of the Purchasers in Section 6 hereof, it
is not necessary in

 

-6-



--------------------------------------------------------------------------------

connection with the offer, sale and delivery of the Securities to the Purchasers
in the manner contemplated by this Agreement to register any of the Securities
under the Securities Act.

(s) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries which is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.

(t) Each of the Company and the Subsidiaries carries general liability insurance
coverage comparable to other companies of its size and similar business.

(u) Each of the Company and the Subsidiaries maintains internal accounting
controls which provide reasonable assurance that (i) transactions are executed
in accordance with management’s authorization, (ii) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, and (iii) access to its material assets is
permitted only in accordance with management’s authorization and (iv) the values
and amounts reported for its material assets are compared with its existing
assets at reasonable intervals.

(v) The Company does not know of any claims for services, either in the nature
of a finder’s fee or financial advisory fee, with respect to the offering of the
Securities and the transactions contemplated by the Transaction Documents.

(w) The Common Stock is traded on the OTC Bulletin Board Stock Market (the
“Market”). The Company currently is not in violation of, and the consummation of
the transactions contemplated by the Transaction Documents will not violate, any
rule of the National Association of Securities Dealers.

(x) The Company is eligible to use Form SB-2 for the resale of the Conversion
Shares by Purchasers or their transferees and the Warrant Shares by Purchasers
or their transferees. The Company has no reason to believe that it is not
capable of satisfying the registration or qualification requirements (or an
exemption therefrom) necessary to permit the resale of the Conversion Shares and
the Warrant Shares under the securities or “blue sky” laws of any jurisdiction
within the United States.

(y) The Company shall use the proceeds from this investment shall be used to
fund research and development activities and for working capital and general
corporate purposes.

(z) To the Company’s knowledge, none of the officers or directors of the Company
(i) has been convicted of any crime (other than traffic
violations or misdemeanors not involving fraud) or is currently under
investigation or indictment for any such crime, (ii) has been found by a court
or governmental agency to have violated any securities or commodities law or to
have committed fraud or is currently a party to any legal proceeding in which
either is alleged, (iii) has been the subject of a proceeding under the
bankruptcy laws or any similar state laws, or (iv) has been an officer,
director, general partner, or managing member of an entity which has been the
subject of such a proceeding.

 

-7-



--------------------------------------------------------------------------------

3. Purchase, Sale, Exchange and Delivery of the Securities. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to Purchasers, and Purchasers agree to purchase from the Company,
a total of [            ] shares of Series B Stock at $100.00 per share. In
connection with the purchase and sale of Series B Stock, for no additional
consideration, the Purchasers will receive Warrants to purchase an aggregate of
[            ] shares of Common Stock, as set forth below.

The closing of the transactions described herein (the “Closing”) shall take
place at a time and on a date (the “Closing Date”) to be specified by the
parties, which will shall occur on or about July 14, 2006. On the Closing Date,
the Company shall (i) deliver share certificates in definitive form for an
aggregate of [            ] shares of Series B Stock issued to Purchasers in the
respective amounts set forth on the signature page hereto, and (ii) deliver
Warrants to Purchasers in the respective amounts set forth on the signature page
hereto, duly executed on behalf of the Company, (iii) deliver this Subscription
Agreement, duly executed on behalf of the Company, (iv) deliver the Registration
Rights Agreement, duly executed on behalf of the Company, and (v) file or cause
to be filed the Certificate of Designation with the Delaware Secretary of State.
On the Closing Date, (i) Purchasers shall deliver [            ] (the “Purchase
Price”) by wire transfer of immediately available funds (in the respective
amounts set forth on the signature page hereto) to an account as directed by the
Company, and (ii) each of the Purchasers shall deliver this Subscription
Agreement and Registration Rights Agreement, each duly executed on behalf of
each such Purchaser. The Closing will occur when all documents and instruments
necessary or appropriate to effect the transactions contemplated herein are
exchanged by the parties and all actions taken at the Closing will be deemed to
be taken simultaneously.

4. Certain Covenants of the Company. The Company covenants and agrees with
Purchasers as follows:

(a) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Securities Act) which would be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(b) The Company will not become, at any time prior to the expiration of three
years after the Closing Date, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under the Investment Company Act.

(c) None of the proceeds of the Series B Stock will be used to reduce or retire
any insider note or convertible debt held by an officer or director of the
Company.

(d) Subject to Section 10 of this Agreement, the Conversion Shares and the
Warrant Shares will be eligible for trading on the Market or such market on
which the Company’s shares are subsequently listed or traded, immediately
following the effectiveness of the Registration Statement (as defined in
Section 9).

 

-8-



--------------------------------------------------------------------------------

(e) The Company will use reasonable efforts to do and perform all things
required to be done and performed by it under this Agreement and the other
Transaction Documents and to satisfy all conditions precedent on its part to the
obligations of the Purchasers to purchase and accept delivery of the Securities.

(f) At least five (5) business days prior to drawing any proceeds from the
Equity Line Credit Facility with Fusion Capital (as amended from time to time
and including any successor or replacement facilities, the “Fusion Equity
Line”), the Company shall notify each Purchaser in writing of its intention to
make a draw under the Fusion Equity Line. Any Purchaser may (but is not
obligated to) require the Company to use 25% of the gross proceeds received by
the Company under the Fusion Equity Line to repurchase and redeem such
Purchasers’ shares of Series B Stock or Common Stock, as determined in the
discretion of any such Purchaser which notifies the Company of its election
hereunder. Any electing Purchaser shall exercise the foregoing right by
notifying the Company in writing on or before the tenth (10th) day after receipt
of such notice from the Company that it is exercising its right to cause the
Company to redeem its shares of Series A Stock or Common Stock, as the case may
be. Promptly (but in any case no later than two (2) business days after receipt
of notice from a Purchaser hereunder) the Company shall repurchase and redeem
such Purchasers’ shares of Series B Stock or Common Stock. Shares of capital
stock shall be redeemed at the following redemption price (the “Redemption
Price”): (i) in the case of shares of Series B Stock, at a price per share equal
to the Series B Purchase Price, plus accrued and unpaid dividends thereon, and
(ii) in the case of shares of Common Stock, at a price per share equal to the
value weighted average closing price of the Company’s Common Stock over the
immediately preceding five (5) trading days, plus accrued and unpaid dividends
thereon. If the funds of the Company legally available for redemption of any
shares are insufficient to redeem the total number of shares to be redeemed on
such date, those funds which are legally available will be used to redeem the
maximum possible number of shares ratably among the holders of such shares to be
redeemed based upon each holder’s aggregate Redemption Price.

5. Conditions of the Purchasers’ Obligations. The obligations of the Purchasers
to consummate the Closing is subject to the following conditions unless waived
in writing by the Purchasers:

(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (other than
representations and warranties with a Material Adverse Effect qualifier, which
shall be true and correct as written) on and as of the Closing Date; the Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.

(b) None of the issuance and sale of the Securities pursuant to this Agreement
or any of the transactions contemplated by any of the other Transaction
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued in respect thereof; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or either Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the Disclosure Documents.

 

-9-



--------------------------------------------------------------------------------

(c) The Purchasers shall have received an opinion of counsel to the Company with
respect to the authorization of the Series B Stock, the Conversion Shares, the
Warrants and the Warrant Shares and other customary matters in the form attached
hereto as Exhibit D.

6. Representations and Warranties of the Purchasers.

(a) Each of the Purchasers represents and warrants to the Company that the
Securities to be acquired by it hereunder (including the Conversion Shares and
the Warrant Shares that it may acquire upon conversion or exercise of the Series
B Stock or the Warrants, respectively) are being acquired for their own account
for investment and with no intention of distributing or reselling such
Securities (including the Conversion Shares and the Warrant Shares that it may
acquire upon conversion or exercise thereof, as the case may be) or any part
thereof or interest therein in any transaction which would be in violation of
the securities laws of the United States of America or any State. Nothing in
this Agreement, however, shall prejudice or otherwise limit the right of each
Purchaser to sell or otherwise dispose of all or any part of such Conversion
Shares or Warrant Shares under an effective registration statement under the
Securities Act and in compliance with applicable state securities laws or under
an exemption from such registration. By executing this Agreement, each Purchaser
further represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to any person with respect to any of the Securities.

(b) Each of the Purchasers understands that the Securities (including the
Conversion Shares and the Warrant Shares that it may acquire upon conversion or
exercise thereof, as the case may be) have not been registered under the
Securities Act and may not be offered, resold, pledged or otherwise transferred
except (a) pursuant to an exemption from registration under the Securities Act
(and, if requested by the Company, based upon an opinion of counsel acceptable
to the Company) or pursuant to an effective registration statement under the
Securities Act and (b) in accordance with all applicable securities laws of the
states of the United States and other jurisdictions.

Each of the Purchasers agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Conversion Shares and the
Warrant Shares that it may acquire upon conversion or exercise thereof, as the
case may be):

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

 

-10-



--------------------------------------------------------------------------------

The legend set forth above may be removed if and when the Conversion Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel to
the Company experienced in the area of United States Federal securities laws
such legends are no longer required under applicable requirements of the
Securities Act. The Series B Stock, the Warrants, the Conversion Shares and the
Warrant Shares shall also bear any other legends required by applicable Federal
or state securities laws, which legends may be removed when in the opinion of
counsel to the Company experienced in the applicable securities laws, the same
are no longer required under the applicable requirements of such securities
laws. The Company agrees that it will provide any Purchaser, upon request, with
a substitute certificate, not bearing such legend at such time as such legend is
no longer applicable. Each of the Purchasers agrees that, in connection with any
transfer of the Conversion Shares or the Warrant Shares by it pursuant to an
effective registration statement under the Securities Act, such Purchaser will
comply with all prospectus delivery requirements of the Securities Act. The
Company makes no representation, warranty or agreement as to the availability of
any exemption from registration under the Securities Act with respect to any
resale of the Series B Stock, the Warrants, the Conversion Shares or the Warrant
Shares.

(c) Each of the Purchasers represents and warrants to the Company that it is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D under
the Securities Act and that such Purchaser is not an “underwriter” within the
meaning of Section 2(11) of the Securities Act. Each of the Purchasers
represents and warrants to the Company that such Purchaser did not learn of the
opportunity to acquire Securities or any other security issuable by the Company
through any form of general advertising or public solicitation.

(d) Each of the Purchasers represents and warrants to the Company that it has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Securities, having been represented by counsel, and has so
evaluated the merits and risks of such investment and is able to bear the
economic risk of such investment and, at the present time, is able to afford a
complete loss of such investment.

(e) Each of the Purchasers represents and warrants to the Company that its
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth, and its purchase of the Securities will not
cause such overall commitment to become excessive.

(f) Each of the Purchasers recognizes that the purchase of the Securities
involves a high degree of risk.

(g) Each of the Purchasers represents and warrants to the Company that all
information it has provided to the Company including, but not limited to, its
financial position and its knowledge of financial and business matters is true,
correct and complete as of the date of execution of this Subscription Agreement.
Each of the Purchasers undertakes to

 

-11-



--------------------------------------------------------------------------------

provide promptly to the Company written notice of any material changes in its
financial position or otherwise, and such information shall be true, correct and
complete as of the date given. Each of the Purchasers understands that the
Company will rely to a material degree upon the representations contained
therein.

(h) Each of the Purchasers represents and warrants to the Company that (i) the
purchase of the Securities to be purchased by it has been duly and properly
authorized and this Agreement has been duly executed and delivered by it or on
its behalf and constitutes the valid and legally binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to the Enforceability Exceptions, (ii) the purchase of the Securities to
be purchased by it does not conflict with or violate its charter, by-laws or any
law, regulation or court order applicable to it; and (iii) the purchase of the
Securities to be purchased by it does not impose any penalty or other onerous
condition on such Purchaser under or pursuant to any applicable law or
governmental regulation.

(i) Each of the Purchasers represents and warrants to the Company that neither
it nor any of its directors, officers, employees, agents, partners, members,
controlling persons or shareholders holding 5% or more of the Common Stock
outstanding on the Closing Date, has taken or will take, directly or indirectly,
any actions designed, or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of the Common Stock.

(j) Each of the Purchasers acknowledges it or its representatives have reviewed
and understand the Transaction Documents and Disclosure Documents and further
acknowledges that it or its representatives have been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Company’s
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment in the Securities;
and (iii) the opportunity to obtain such additional information which the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy and completeness of the information contained
in the Disclosure Documents.

(k) Each of the Purchasers represents and warrants to the Company that it has
based its investment decision solely upon the information contained in the
Disclosure Documents and such other information as may have been provided to it
or its representatives by the Company in response to their inquiries, and has
not based its investment decision on any research or other report regarding the
Company prepared by any third party (“Third Party Reports”). Each of the
Purchasers understands and acknowledges that (i) the Company does not endorse
any Third Party Reports and (ii) its actual results may differ materially from
those projected in any Third Party Report.

(l) Each of the Purchasers represents and warrants to the Company that no oral
or written representations have been made and no oral or written information has
been furnished to them or their advisors in connection with this offering that
were in any way inconsistent with the information set forth in the Disclosure
Documents.

 

-12-



--------------------------------------------------------------------------------

(m) Each of the Purchasers understands and acknowledges that (i) any
forward-looking information included in the Disclosure Documents supplied to
such Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Documents; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

(n) Each of the Purchasers understands and acknowledges that (i) the Securities
are offered and sold without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
and (ii) the availability of such exemption depends in part on, and that the
Company and its counsel will rely upon, the accuracy and truthfulness of the
foregoing representations and each of the Purchasers hereby consents to such
reliance.

(o) Each of the Purchasers understands that no U.S. federal or state agency, or
any agency or governmental or regulatory authority in any other country,
including without limitation, the U.S. Securities and Exchange Commission, has
passed upon the Securities or made any finding or determination as to the
fairness of this investment.

(p) Each of the Purchasers represents and warrants to the Company that it is not
a prohibited investor under the anti-money laundering or anti-terrorism laws of
any jurisdiction, including without limitation, any country, territory, nation
or national association.

(q) Each of the Purchasers understands that the Company and its assets may be
subject to the laws and regulations of many jurisdictions, including but not
limited to anti-terrorism laws and anti-money laundering laws. Neither
Purchaser, nor any person or entity who controls any Purchaser, nor, to the best
of the Purchasers’ knowledge, any person or entity who owns any direct equity
interest in either Purchaser, is identified on the list of “Specially Designated
Nationals and Blocked Persons” (“SDNs”) maintained by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), and neither Purchaser is
owned or controlled by any SDN. Neither Purchaser is involved in business
arrangements or otherwise engaged in transactions with or involving countries
subject to economic or trade sanctions imposed by the United States Government,
or with or involving SDNs in violation of the regulations maintained by the
OFAC. Each of the Purchasers is in full compliance with the Bank Secrecy Act (31
U.S.C. § 5311 et. seq.) and 18 U.S.C. §§ 1956 and 1957 and the regulations under
such statutes; and any other applicable anti-terrorist or anti-money laundering
Laws and regulations.

(r) Each of the Purchasers represents and warrants to the Company that none of
the Purchasers, nor any of their affiliates has, as of the Closing Date,
directly or indirectly, entered into or executed any “short sale” (as such term
is defined in Rule 200 of Regulation SHO, or any successor regulation,
promulgated by the SEC under the Exchange Act) of any securities of the Company,
except for sales (including without limitation sales “against the box”) of the
Common Stock of the Company to the extent such Purchasers owned any securities
of the Company which were convertible, exchangeable or exercisable into at least
the number of shares of Common Stock which were subject to such sale and had
tendered such shares for conversion or had exercised the right to acquire such
shares of Common Stock.

 

-13-



--------------------------------------------------------------------------------

7. Covenants of Purchasers. Each of the Purchasers, on behalf of itself, its
affiliates, its successors and assigns and any other direct or indirect
transferee holding any of the Warrants, the Series B Stock or the Registrable
Securities, hereby covenants and agrees not to, directly or indirectly, any
“short sale” (as such term is defined in Rule 200 of Regulation SHO, or any
successor regulation, promulgated by the SEC under the Exchange Act) of the
Company’s Common Stock; provided, however, that any Purchaser may enter into or
execute any sale (including without limitation sales “against the box”) of the
Common Stock of the Company to the extent such Purchasers owns any securities of
the Company which are convertible, exchangeable or exercisable into at least the
number Conversion Shares and/or Warrant Shares (as the case may be) which are
subject to such sale and, in the case of Series B Stock, has tendered such
shares for conversion into Conversion Shares or, in the case of a Warrant, has
exercised the right to acquire such Warrant Shares.

8. Termination.

(a) This Agreement may be terminated in the sole discretion of the Company by
notice to Purchasers if at the Closing Date:

(i) the representations and warranties made by Purchasers in Section 6 are not
true and correct in all material respects; or

(ii) as to the Company, the sale of the Securities hereunder (i) is prohibited
or enjoined by any applicable law or governmental regulation or (ii) subjects
the Company to any penalty, or in its reasonable judgment, other onerous
condition under or pursuant to any applicable law or government regulation that
would materially reduce the benefits to the Company of the sale of the
Securities to Purchasers, so long as such regulation, law or onerous condition
was not in effect in such form at the date of this Agreement.

(b) This Agreement may be terminated by any Purchaser by notice to the Company
given in the event that the Company shall have failed, refused or been unable to
satisfy all material conditions on its part to be performed or satisfied
hereunder on or prior to the Closing Date, or if after the execution and
delivery of this Agreement and immediately prior to the Closing Date, trading in
securities of the Company on the OTC BB shall have been suspended.

(c) This Agreement may be terminated by mutual written consent of all parties.

9. Registration. Within 45 days after the Closing Date, the Company shall
prepare and file with the SEC a registration statement (the “Registration
Statement”) covering the resale of the maximum number of shares of Conversion
Shares issuable upon conversion of the Series B Stock then issued to Purchasers
and the Warrant Shares issuable upon exercise of the Warrants (collectively, the
“Registrable Securities”), and shall use its best efforts to have the
Registration Statement declared effective within 90 days after the initial
filing as set forth in the

 

-14-



--------------------------------------------------------------------------------

Registration Rights Agreement. In addition, within 5 days after then Closing
Date, the Company shall file such amendment or other document to its existing
registration statement on Form SB-2 initially filed with the SEC on June 1, 2006
as may be necessary to cause the SEC to declare such registration statement
effective.

10. Right of First Refusal. Commencing on the Closing Date and continuing until
the earlier of (a) two (2) years after the Closing Date, or (b) the date upon
which all of the Series B Stock has been converted into Common Stock, the
Purchasers shall have a right of first refusal on any financing in which the
Company is the issuer of debt or equity securities. Such right of first refusal
will be exercised within ten (10) trading days after delivery of written notice
by the Company to Purchasers of the terms of the prospective financing.

In the event that (i) the Company raises debt or equity financing during the
Right of First Refusal Period, (ii) the Company’s Common Stock is trading below
the Conversion Price at the time of such financing, and (iii) the Purchasers do
not exercise their right of first refusal, then the Company shall, at the option
of any Purchaser, use 25% of the net proceeds from such financing to redeem such
Purchasers’ shares of Series B Stock or Common Stock, as determined in the
discretion of any such Purchaser which notifies the Company of its election
hereunder. The Company shall repurchase and redeem such Purchasers’ shares of
Series B Stock or Common Stock, as the case may be. Shares of capital stock
shall be redeemed at the Redemption Price. If the funds of the Company legally
available for redemption of any shares are insufficient to redeem the total
number of shares to be redeemed on such date, those funds which are legally
available will be used to redeem the maximum possible number of shares ratably
among the holders of such shares to be redeemed based upon each holder’s
aggregate Redemption Price.

11. Event of Default. If an Event of Default (as defined below) occurs, the
Purchasers shall have the right to exercise any or all of the rights given to
the Purchasers relating to the Securities, as further described in the
Certificate of Designation. In addition to any other rights available to the
Purchasers, during the existence of an Event of Default, the Conversion Price
(as defined in the Certificate of Designation) shall be reduced to 85% of the
otherwise applicable Conversion Price.

No Purchaser need provide and the Company hereby waives any presentment, demand,
protest or other notice of any kind, and any Purchaser may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by such Purchaser at any time
prior to payment hereunder. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

An “Event of Default” shall include the commencement by the Company of a
voluntary case or proceeding under the bankruptcy laws or the Company’s failure
to: (i) file the Registration Statement with the SEC within 45 days after the
Closing Date; (ii) file the amendment or other document to its existing
registration statement on Form SB-2 initially filed with the SEC on June 1, 2006
required by Section 9 hereof; (iii) maintain the listing of the Common Stock on
the Market, except for any periods when the stock is listed on the NASDAQ

 

-15-



--------------------------------------------------------------------------------

Capital Market, the AMEX, or the NYSE; (iv) have the Registration Statement
deemed effective by the SEC within 90 days after filing or maintain the
effectiveness of the listing thereafter; (v) discharge or stay a bankruptcy
proceeding within 60 days of such action being taken against the company;
(vi) pay when due the legal fees required by Section 14; or (vii) pay any other
payment hereunder within 5 days of the due date.

12. Notices. All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser, to the address set forth for such party
on the signature page hereto.

                                         If to the Company:

                                         MultiCell Technologies, Inc.

                                         701 George Washington Highway

                                         Lincoln, RI 02865

                                         Telephone No.: 401-333-0610

                                         Facsimile No.: 401-333-0659

                                         Attention: Stephen Chang, Ph.D.

All such notices and communications shall be deemed to have been duly given:
(i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 6:00 p.m. or on a date that is not a business day. Change of a party’s
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

13. Survival Clause. The respective representations, warranties, agreements and
covenants of the Company and each Purchaser set forth in this Agreement shall
survive until the second anniversary of the Closing.

14. Legal Expenses. The Company shall reimburse Purchasers for legal expenses
incurred in connection with this transaction in the amount of $            .

15. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the Registration Rights Agreement, the
Warrants or the Certificate of Designation, the prevailing party or parties
shall be entitled to receive from the other party or parties reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which the prevailing party or parties may be entitled.

16. No Brokers or Finders Fees. Each Purchaser and the Company hereby represents
and warrants that, other than the fees owed to M.A.G. Capital, LLC contemplated
by

 

-16-



--------------------------------------------------------------------------------

this agreement in connection with the execution of the transactions contemplated
hereby, the Purchasers and the Company shall not pay any brokers fees or finders
fee to any third party in connection with the transactions contemplated hereby.

17. Successors. This Agreement shall inure to the benefit of and be binding upon
each Purchaser and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. The Company may not assign this Agreement or
any rights or obligation hereunder without the prior written consent of the
Purchasers.

18. No Waiver; Modifications in Writing. No failure or delay on the part of the
Company or either Purchaser in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or either Purchaser at law or in equity or otherwise.
No waiver of or consent to any departure by the Company or either Purchaser from
any provision of this Agreement shall be effective unless signed in writing by
the party entitled to the benefit thereof, provided that notice of any such
waiver shall be given to each party hereto as set forth below. Except as
otherwise provided herein, no amendment, modification or termination of any
provision of this Agreement shall be effective unless signed in writing by or on
behalf of each of the Company and each Purchaser. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company or
any Purchaser from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Company in any case shall entitle the Company to
any other or further notice or demand in similar or other circumstances.

19. Entire Agreement. This Agreement, together with the Transaction Documents,
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements, understandings and arrangements, oral or written, among the
parties hereto with respect to the subject matter hereof and thereof.

20. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.

21. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF

 

-17-



--------------------------------------------------------------------------------

ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL COURTS
LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

22. Counterparts. This Agreement may be executed in two or more counterparts and
may be delivered by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

23. If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this Agreement shall constitute a binding agreement among the Company and the
Purchasers.

 

-18-



--------------------------------------------------------------------------------

Very truly yours, MultiCell Technologies, Inc. By:  

 

Name:   Stephen Chang, Ph.D. Title:   Chief Executive Officer

 

-19-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

[                    ]

 

By:

 

 

Addresses for Notice to Purchasers:                                             

 

-20-



--------------------------------------------------------------------------------

Exhibit A

Forms of Warrant

 

-21-



--------------------------------------------------------------------------------

Exhibit B

Certificate of Designation

of

Series B Convertible Preferred Stock

 

-1-



--------------------------------------------------------------------------------

Exhibit C

Form of Registration Rights Agreement

 

-1-



--------------------------------------------------------------------------------

Exhibit D

Matters to be covered in Opinion of Counsel

 

-1-